       Case 20-70170-hdh13 Doc 43 Filed 10/30/20            Entered 10/30/20 10:20:27        Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.



 Signed October 30, 2020                                          United States Bankruptcy Judge
______________________________________________________________________



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION
                                                     §
   IN RE:                                            §             Case Number: 20-70170
                                                     §
   BOBBY RAY BOUNDS JR                               §             Chapter 13
                                                     §
                                                                   JUDGE Harlin D. Hale

                            ORDER DISMISSING CASE WITHOUT PREJUDICE
                                              (MTD)

    On the Trustee's Motion to Dismiss Chapter 13 proceeding, it appears to the court that due notice has
been given to Debtor(s) and Debtor's(s') counsel, if any, and that no objection has been made to the relief
requested, or if made, same should overruled. It further appearing that dismissal of this case is in the best
interest of the creditors of the estate:
   IT IS, THEREFORE, ORDERED, that the above proceeding be, and hereby is in all things DISMISSED
without prejudice;
   IT IS FURTHER ORDERED that the Trustee disburse any funds on hand as provided by General Order
2017-01; and
   IT IS FURTHER ORDERED that all debts due and owing creditors as of this date are NOT DISCHARGED
or affected in any manner by this Order.
   THE ABOVE STYLED AND NUMBERED CASE WILL BE CLOSED 21 DAYS AFTER THE ENTRY OF
THIS ORDER PROVIDED THAT IT IS A SINGLE DEBTOR CASE OR A JOINT DEBTOR CASE AND BOTH
DEBTORS ARE DISMISSED.
                                           # # # End of Order # # #
